Citation Nr: 1444933	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  11-13 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.  

2.  Entitlement to a compensable evaluation for service-connected external hemorrhoid.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from November 1986 to November 1990 and from August 2005 to June 2006, with twelve years of inactive service between these two periods.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran appealed this decision, and the case was referred to the Board for appellate review.  

Before the matter was certified to the Board, and in a January 2014 rating action, the RO granted service connection for obstructive sleep apnea and evaluated it as 50 percent disabling, effective October 9, 2008.  The RO also granted service connection for osteoarthritis of the knees, evaluating it as 10 percent disabling, effective July 21, 2008.  These grants of service connection constitute a full award of the benefits sought on appeal with respect to these claims.  See Grantham v. Brown, 114 F. 3d 156, 1158 (Fed. Cir. 1997).  

The Veteran provided testimony during a hearing before the undersigned at the RO in May 2014.  A transcript is of record.  The record was held open for 60 days so that the Veteran could obtain additional evidence in support of his claims.  A careful review of the paper claims file and the Virtual VA claims file shows that no additional evidence has been received.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Such assistance includes assisting the Veteran in procuring service treatment records and other relevant treatment records, and providing a VA examination when necessary.  38 U.S.C.A. §5103A; 38 C.F.R. § 3.159 (2013).

Hypertension

During his hearing, the Veteran contended that he began developing high blood pressure during his period of service in the Naval Reserves, prior to his second period of active service.  The Veteran further asserted that his hypertension worsened during his second period of service, and specifically recalled his medication being increased during this time.  See May 2014 Hearing Transcript (T.), pp. 7-8.  

The Board notes that the term hypertension refers to persistently high arterial blood pressure.  Medical authorities have suggested various thresholds ranging from 140 mm. Hg systolic and from 90 mm. Hg diastolic.  See Dorland's Illustrated Medical Dictionary 909 (31st ed. 2007).  Similarly, for VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater.  The term isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Code 7101, Note 1 (2013).  

Under applicable criteria, service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  

The term "active military, naval, or air service" includes "active duty, any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty for training during which the individual concerned was disabled from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24).  In other words, that the Veteran developed his disability at some point during the time period he was a member of the U.S. Naval Reserve is not enough.  Rather, to warrant service connection, the Veteran must essentially show: (1) that his hypertension was incurred during a period of active duty; or (2) that he became disabled from a disease or injury during a period of active duty for training (ACDUTRA) or from an injury during a period of inactive duty for training (INACDUTRA).  

As hypertension is a disease as opposed to an injury, it is not necessary to address periods of INACDUTRA.

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled in service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  History provided by the Veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  

To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003.  

A presumption is an assumption of fact resulting from a rule of law which requires such fact to be assumed from another fact or group of facts found or otherwise established in the action.  Black's Law Dictionary 1067 (5th ed. 1979).  Therefore, where the presumption of sound condition at entrance to service cannot be rebutted, the fact for which the presumption stands - that is, that the Veteran was in sound condition at entry to service as to the disability for which he seeks service connection - must be assumed as a matter of law.  Accordingly, service connection may not be granted on the basis of aggravation of a preexisting disease or injury in such a case.  Rather, where the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner v. Principi, 370 F.3d 1089, 1094, 1096 (Fed. Cir. 2004) (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).  

Review of the service treatment records associated with the Veteran's first period of service are absent any notations of elevated blood pressure readings, or treatment for, or diagnosis of, hypertension.  

Private treatment records issued at Mobile Family Physicians, P.C., and dated from November 2001 to September 2008, reflect that the Veteran was diagnosed with having accelerated hypertension in November 2001.  These records also reflect ongoing treatment for the Veteran's elevated blood pressure readings.  It was noted that the Veteran was taking the medication Diovan to help treat his high blood pressure.  

The available service treatment records reflect that the Veteran underwent a medical examination in February 2003, which was completed by his primary care physician at Mobile Family Physicians, L.M., M.D.  In the report, Dr. M. noted that the Veteran's blood pressure reading was shown to be 140/80 while sitting, and repeat testing revealed a blood pressure reading of 144/88.  In the summary of defects and diagnoses section, Dr. M. noted that the Veteran had elevated blood pressure, but still found him fit for deployment.  He further noted that he had started the Veteran on hydrochlorothiazide (HCTZ), and recommended that the Veteran seek the assistance of a primary care manager (PCM) for treatment of his blood pressure.  

Duplicate copies of the Veteran's service treatment records associated with his second period of service reflect blood pressure readings of 140/96, 145/65, 152/96, 148/88.  See clinical reports dated in September 2005 and April 2006.  In the April 2006 Report of Medical Assessment, the Veteran noted that he currently takes 80 milligrams (mg) of Diovan on a regular basis.  In the section entitled "Health Care Provider Comments," the medical examiner noted that the Veteran's hypertension was fairly stable.  In light of the pre-service medical records reflecting a definite diagnosis of hypertension prior to the Veteran's second period of active service, it appears that the claimed disorder existed prior to service.  Unfortunately, all of the service treatment records associated with the Veteran's second period of service, to include the enlistment and separation examinations during this period, have not yet been obtained and associated with the claims file.  These records could provide additional information as to what the Veteran's blood pressure readings were at enlistment, and how much they may have changed from this time until his separation from service.  As such, the Veteran's claim should be remanded in an effort to obtain these records.  

The duty to assist includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A §§ 5103, 5103A (West 2002); 38 C.F.R § 3.159 (2013).  VA has a duty to obtain an adequate medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. § 5103A; 38 C.F.R. §3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Furthermore, if VA undertakes to provide a medical examination, the Board must ensure that such examination is adequate.  Barr v. Nicholson, 21 Vet. 303, 311 (2007).  

Under the circumstances presented in this case, the Board finds that the Veteran has met the test established in McLendon.  His medical treatment records indicate he has a current diagnosis of hypertension, which was diagnosed prior to his second period of active service, and his service treatment records reflect findings of elevated blood pressure readings, as well as treatment for his hypertension during service.  No medical opinion concerning the etiology of the Veteran's hypertension has been provided.  Therefore, a medical examination is necessary to determine whether the Veteran's hypertension pre-existed his second period of service, and if so, whether it clearly and unmistakably was not aggravated during service.  

In addition, the Board finds that additional efforts are necessary in order to clarify the dates of the Veteran's periods of active duty and ACDUTRA during his service in the U.S. Naval Reserve.  See 38 C.F.R. § 3.159 (c)(2) (VA is required to obtain relevant records from a Federal department or agency, including records from the service department.  VA may only end efforts to obtain such records if it is concluded that the records sought do not exist or that further attempts to obtain them would be futile).  

Finally, the Board notes that in a July 2014 statement, the Veteran attributed his current hypertension to his service-connected sleep apnea, and specifically asserted that his hypertension worsened as a result of his service-connected sleep apnea.  The Veteran has also submitted a number of internet medical articles which address  the effects of obstructive sleep apnea on both nocturnal and daytime hypertension.  

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Secondary service connection is also available for chronic aggravation of a nonservice-connected disorder.  As such, on remand, he should be provided with the corrective VCAA notification letter which provides him of the information and evidence needed to substantiate his claim of secondary service connection for hypertension.  

External Hemorrhoids

In the November 1997 rating decision, the RO granted service connection for the Veteran's external hemorrhoids, and evaluated it as noncompensable.  The March 2009 rating decision continued the noncompensable rating.  The Veteran contends that his service-connected disability is more disabling than currently evaluated.  After a review of the claims folder, the Board finds that remand is required to allow for further development of the record.  

At the May 2014 hearing, the Veteran contended that he continued to experience recurrent bleeding twice a week, as well as symptoms of itching and pain resulting from his hemorrhoids.  According to the Veteran, he has good days and bad days, and his last VA examination, which was conducted in December 2008, was on a "good day" when he was not exhibiting any symptoms.  The Veteran specifically described experiencing blood in his stools, and noted that at times his hemorrhoids pop out and cause him to experience an extreme level of pain.  The Veteran further noted that he often takes sitz baths and uses preparation H to help alleviate these symptoms.  In addition, the Veteran testified that his symptoms have worsened since his last VA examination.  See Hearing Transcript, pp. 3-6.  

Further review of the claims file reveals that the Veteran has not been afforded another VA examination in connection to his service-connected hemorrhoids since the December 2008 evaluation, nearly six years ago.  The duty to assist the Veteran requires VA to provide a medical examination or obtain a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  Moreover, when a claimant asserts that the severity of his disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997) & Caffrey v. Brown, 6 Vet. App. 377 (1994).  VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In addition, an effort should also be made to obtain any VA and private medical records pertaining to ongoing treatment the Veteran has received for his hemorrhoids and hypertension that are not already on file.  Under the VCAA, VA has an obligation to make a reasonable effort to obtain identified private treatment records.  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a new VCAA notice letter.  The letter should specifically notify him of the information and evidence necessary to substantiate a claim of service connection based on ACDUTRA.  The Veteran should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.  The VCAA notice letter should also inform the Veteran of the information and evidence needed to substantiate the claim for service connection for hypertension, to include as secondary to a service-connected disability.  

2. Obtain the Veteran's complete service treatment records associated with his second period of active service (August 2005 to June 2006); verification of the dates of the Veteran's service in the U.S. Naval Reserve, including periods of active duty and ACDUTRA, as well as any medical treatment records pertaining to such service; and complete service personnel records associated with both periods of active service.  

3. Request any records pertaining to treatment the Veteran has reportedly received for his hypertension and hemorrhoids from any VA Medical Center (VAMC).  All such available documents should be associated with the claims file, and all efforts to obtain the evidence must be noted it the claims folder.  

4. Take appropriate steps to contact the Veteran and request that he identify all non-VA health care providers, other than those already associated with his claims file, that have treated or evaluated him since service for his hemorrhoids and hypertension.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.  

5. After 1 - 4 have been completed, schedule a VA examination to determine the nature and etiology of the Veteran's hypertension.  The claims folder, to include a copy of this Remand, must be made available to, and reviewed by, the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  The examiner should specifically take into consideration the private treatment records generated at Mobile Family Physicians, P.C., which reflect that the Veteran was diagnosed as having hypertension in November 2001, as well as the September 2005 and April 2006 clinical records, and the April 2006 Report of Medical Assessment, which reflects the Veteran's elevated blood pressure readings, and any other service treatment records associated with the Veteran's second period of service which document treatment for the Veteran's hypertension.  Consideration should be given to the Veteran's history and particularly to any statements regarding continuity of symptoms since service.  

Following a review of the record and an examination of the Veteran, the examiner should express an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any hypertension had its onset during the Veteran's first (November 1986 to November 1990) or second (August 2005 to June 2006) period of active service, or is otherwise related to either period of active duty service; or whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any hypertension had its beginning during a verified period of ACDUTRA with the U.S. Naval Reserve.

If the examiner finds that the Veteran's current hypertension was not incurred during active service or during a period of ACDUTRA with the U.S. Naval Reserve, the examiner should provide an opinion as to 1) whether the Veteran's hypertension clearly and unmistakably pre-existed his second period of active service (August 2005 to June 2006), and if so 2) whether that pre-existing hypertension was clearly and unmistakably not aggravated during the second period of active service (August 2005 to June 2006).

If the examiner finds that it is unlikely that hypertension had its onset in service or is otherwise etiologically related to the Veteran's military service, then the examiner should also express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any hypertension currently present was caused or aggravated (permanently worsened beyond normal progression) by the Veteran's service-connected sleep apnea.  If the examiner finds that sleep apnea has not caused hypertension but rather has made it worse, the examiner should comment on when the onset of "aggravation" took place and whether the claims file contains sufficient medical evidence created before the onset of aggravation to establish a baseline of the level of severity of any hypertension.  If a baseline is established, the examiner should comment on how much the hypertension has worsened in severity as a result of the natural progress of the disability, if at all, from the time of the baseline to the current level of severity.  
The examiner should provide a rationale upon which his or her opinions are based.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  

6. After 3 and 4 have been completed, schedule a VA examination to evaluate the current severity of the service-connected hemorrhoids.  The claims folder, to include a copy of this Remand, must be made available to, and reviewed by, the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  The examiner should specifically discuss whether the hemorrhoids are mild or moderate in nature; large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences; or manifested by persistent bleeding and with secondary anemia, or with fissures.  The examiner should also indicate the effect the hemorrhoids have, if any, on the Veteran's current level of occupational impairment.   

Finally, the examiner should specifically comment on the impact of the Veteran's external hemorrhoid on his ability to engage in any type of full-time employment, including any form of sedentary work.  A rationale for all opinions expressed must be provided.  

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
REBECCA N. POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



